Citation Nr: 1221172	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  09-44 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right shoulder disability, to include as secondary to service-connected bilateral hand, left shoulder, and lumbar spine disabilities.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral knee disability.

3.  Entitlement to service connection for bilateral knee disability, to include on a secondary basis.

4.  Entitlement an increased rating for lumboparavertebral myositis and herniated nucleus pulposus, L5-S1, currently rated 20 percent disabling (lumbar spine disability).

5.  Entitlement to a separate rating for left lower extremity radiculopathy associated with lumbar spine disability.

6.  Entitlement to a separate rating for right lower extremity radiculopathy associated with lumbar spine disability.

7.  Entitlement to an increased rating for degenerative joint disease (DJD) of the left shoulder and hands, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1987 and from October 2001 to July 2002.

These matters come before the Board of Veterans' Appeals (Board) from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In September 2008, the RO denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for bilateral knee disability, as well as claims for increased ratings for lumbar spine disability and DJD of the left shoulder and hands.  In April 2011, the RO denied entitlement to service connection for right shoulder disability, claimed as secondary to service connected bilateral hand and left shoulder disabilities.

In March 2012, the Veteran testified during a Board hearing at the RO as to the claim for entitlement to service connection for right shoulder disability only; a transcript of that hearing is of record.  The Veteran did not request a hearing in his November 2009 substantive appeal (VA Form 9) with regard to the remaining issues.

The reopened claim for entitlement to service connection for bilateral knee disability and the claims for entitlement to service connection for right shoulder disability and for an increased rating for DJD of the hands and left shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1987 rating decision, the RO denied entitlement to service connection for bilateral knee disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the December 1987 decision relates to the basis for the prior denial.

3.  Symptoms of the Veteran's lumbar spine disability have not more nearly approximated forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, and there have not been incapacitating episodes as defined in the applicable regulation.

4.  Objective neurologic abnormalities of the lower extremities associated with lumbar spine disability most nearly approximate mild incomplete paralysis of the sciatic nerve.
CONCLUSIONS OF LAW

1.  The December 1987 decision that denied the claim of service connection for bilateral knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2011).

2.  Evidence received since the December 1987 decision is new and material and the claim of service connection for bilateral knee disability, to include on a secondary basis, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for a rating higher than 20 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2011).

4.  The criteria have been met for a separate 10 percent rating for left lower extremity radiculopathy associated with lumbar spine disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.123, 4.124a, DC 8520 (2011).

5.  The criteria have been met for a separate 10 percent rating for right lower extremity radiculopathy associated with lumbar spine disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Initially, as the Board is granting the application to reopen, further discussion of the VCAA in this regard is unnecessary.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

As to the claim for an increased rating for lumbar spine disability, the RO notified the Veteran of the evidence needed to substantiate this claim in an April 2008 letter.
This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the April 2008 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the April 2008 letter.  The RO did not send a letter specifically complying with the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That decision, however, was vacated by the Federal Circuit in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran was also afforded May 2008 and June 2009 VA examination as to the severity of his lumbar spine disability.  For the reasons stated below, those examinations were adequate for rating purposes.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The application to reopen and claim for an increased rating for lumbar spine disability are thus ready to be considered on the merits.

Analysis

Application to Reopen

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet.App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

For applications to reopen received after August 21, 2001, such as the one in this case,  new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In December 1987, the RO denied the Veteran's claim for entitlement to service connection for bilateral knee disability.  The Veteran was notified of this denial in a January 1988 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  Rather, he submitted a March 1988 statement in which he claimed entitlement to service connection for a nervous condition and increased ratings for his service connected bilateral hand and left shoulder disabilities, along with evidence relating to back, ear, nose, and throat, and right ankle symptoms.  As this evidence did not relate to the basis for the denial of entitlement to service connection for bilateral knee disability, it was not new and material in this regard.  38 C.F.R. § 3.156(a).  Therefore, the December 1987 denial of entitlement to service connection for bilateral knee disability became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

The RO's December 1987 denial noted that the lower extremities showed no deformities and that there was normal range of movements.  The evidence before the RO included the October 1987 VA examination report indicating that the lower extremities had no deformities and normal range of motion, as well as the STRs which contained notations regarding knee complaints, treatment, and diagnoses as discussed below.  Given that the RO referred to the normal post service examination findings in its decision, one of the basis of its denial was the lack of current disability of either knee.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (upholding interpretation of compensation statute as requiring the existence of a present disability for VA compensation purposes).  The evidence received subsequent to the RO's December 1987 denial includes the notation of left knee arthritis in multiple VA treatment notes and in Dr. Cayere's November 2008 letter and a diagnosis of right knee DJD in Dr. Jogler's August 2012 X-ray report.  As this evidence relates to a basis for the prior denial, it is new and material.  The claim for entitlement to service connection for bilateral knee disability must therefore be reopened. 

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the uniform 20 percent rating is proper.

The Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243, applicable to intervertebral disc syndrome.  All disabilities of the spine, however, are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (general rating formula) or, in the case of intervertebral disc syndrome (IVDS), either the general rating formula or the Formula for Rating IVDS based on Incapacitating Episodes.

The general rating formula provides for a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  50 and 100 percent ratings are warranted for ankylosis.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.

The Formula for Rating IVDS Based on Incapacitating Episodes provides for ratings from 10 to 60 percent based on the number of incapacitating episodes, defined in Note 1 as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).

The 20 percent rating that the Veteran is currently receiving for his lumbar spine disability contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  In order to warrant an increased rating under the general rating formula, the symptoms of the lumbar spine disability must more nearly approximate the functional equivalent of forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, which are the symptoms in the criteria for a 40 percent rating.

An increased rating is not warranted in this case because the symptoms of the Veteran's lumbar spine disability have more nearly approximated the criteria for a 20 percent rating throughout the appeal period.  The only lumbar spine range of motion figures in the evidence during the appeal period are those on the the May 2008 and June 2009 VA examinations.  On the May 2008 VA examination, forward flexion was 0 to 90 degrees, with the notation, "Has 0-50 painful in last 10, functional loss of 40 due to pain."  Extension was 0 to 30 degrees with the notation, "Has 0-20 painful in last 10 functional loss of 10 due to pain."  Left and right lateral flexion were 0 to 30 degrees bilateral with the notation, "Has 0-20 bilaterally painful in last 20 functional loss of 10 due to pain."  Lateral rotation was 0 to 30 degrees bilaterally, with the notation, "Has 0-15 bilaterally painful in last 10 functional loss of 15 due to pain."  In response to a request to state the extent that range of motion was additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use or during flare-ups, the examiner wrote that the Veteran was asked to repeatedly flex his lumbar spine area and pain elicited no weakness or fatigue.  The Veteran indicated that he experienced flare-ups during which pain was 9/10 every week, lasting 2-3 hours, and aggravated by bending forward and alleviated by medications.  There were no additional limitations of motion or functional impairment during flare-ups.

On the June 2009 VA examination, the Veteran indicated that there was a history of fatigue, decreased motion, stiffness, weakness, spasms, and constant, severe, daily pain radiating to the lower extremities.  There were also severe weekly flare-ups lasting hours, precipitated by bending, twisting, pushing, and pulling movements.  Alleviating factors were pain medications and bed rest.  During these flare-ups, the Veteran could not do anything.  He also described incapacitating episodes, last two months in the previous year.  On examination, gait and posture were normal, there was no abnormal spinal curvature or ankylosis.  Flexion was 0 to 80 degrees, extension 0 to 20 degrees, lateral flexion to 15 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  The examiner indicated that there was no objective evidence of pain on active range of motion, there was no objective evidence of pain following repetitive motion, and there was no additional limitation after three repetitions of range of motion.  There was also muscle spasm severe enough to cause abnormal spinal contour noted on both examinations.  

The above range of motion figures reflect that, even considering additional functional limitation due to pain as indicated on the May 2008 VA examination, flexion of the thoracolumbar spine did not more nearly approximate the forward flexion of the thoracolumbar spine 30 degrees or less warranting a 40 percent rating under the General Rating Formula.  Rather, flexion between 50 and 80 degrees and combined range of motion between 140 and 190 degrees (again considering the additional functional limitation due to pain noted by the May 2008 VA examiner) more nearly approximated the criteria for a 20 percent rating.  Significantly, although on the May 2008 VA examination the Veteran indicated that he experienced severe, weekly flare-ups, he also indicated that these flare-ups did not result in additional limitation of motion or functional impairment.  In addition, while the Veteran generally indicated on the June 2009 VA examination that he could not do anything, he did not give a precise indication of additional limitation of motion, and the June 2009 VA examiner found that there was no objective evidence of pain on active range of motion, there was no objective evidence of pain following repetitive motion, and there was no additional limitation after three repetitions of range of motion.  The evidence thus reflects that the limitations caused by the DeLuca factors did not cause the orthopedic symptoms of the Veteran's lumbar spine disability to more nearly approximate the forward flexion of the thoracolumbar spine 30 degrees or less required for a 40 percent rating under the general rating formula.  The muscle spasm severe enough to cause abnormal spinal contour noted on the June 2009 examination is also a symptom listed in the criteria for a 20 percent rating.  Consequently, a rating higher than 20 percent is not warranted for the limitation of motion caused by the Veteran's lumbar spine disability even consideration additional functional limitation due to the DeLuca factors.  Moreover, both the May 2008 and June 2009 VA examiners indicated that there was no ankylosis, and a rating of 40 percent is thus also not warranted for the Veteran's lumbar spine disability under the general rating formula.

In addition, there were no incapacitating episodes as defined in Note 1 to the Formula for Rating IVDS Based on Incapacitating episodes.  The June 2009 VA examiner indicated that the Veteran experienced severe flare-ups that occurred weekly lasting hours during which he could not do anything.  However, neither the VA examination reports, VA treatment notes, nor private treatment notes reflect that the Veteran was ever prescribed bed rest or treated by physician for these flare-ups.  The flare-ups therefore do not meet the definition of incapacitating episodes in the applicable regulation.

As to whether separate ratings are warranted for associated objective neurologic abnormalities, on the May 2008 VA examination, the Veteran complained of pain radiating to the lower extremities.  Sensory examination showed decreased pinprick without any dermatomes, motor examination showed 5/5 in the lower extremities, reflexes were +2 and symmetrical, and Lasegue's sign was negative.  The diagnoses included lumbar disc herniation at L5-S1.

On the June 2009 VA examination, the Veteran indicated that there were no urinary symptoms or incontinence, but there were numbness, paresthesias, and leg or foot weakness.  He complained of constant, severe, daily pain radiating to the lower extremities.  Muscle examination showed no spasm, atrophy, guarding, or weakness, but there was pain with motion and tenderness.  The examiner also found that there was muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Motor examination showed 5/5 in all muscles, with normal muscle tone and no muscle atrophy.  On sensory examination, pain and light touch were 2/2 and there was no abnormal sensation.  Knee and ankle jerks were 1+, indicating hypoactive reflexes, and left and right plantar flexion were normal on Babinski testing.  The MRI impression included disc bulges and minimal central canal and bilateral neural foraminal narrowing and spondylotic changes of the lumbar spine more pronounced in the lower levels.

Disabilities relating to neurologic abnormalities associated with the lumbar spine are generally rated under 38 C.F.R. § 4.124a, DC 8520.  Under DC 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

The Veteran is competent to state that he experiences radiating pain to the legs from his low back and has done so consistently.  In addition, neurologic abnormalities were confirmed on both the May 2008 and June 2009 VA examinations, on which sensory examination showed decreased pinprick and knee and ankle jerks were hypoactive.  X-rays also showed disc bulges and herniation and central canal and bilateral neural foraminal narrowing.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to separate 10 percent rating for radiculopathy of each lower extremity as associated objective neurologic abnormalities under DC 8520.  Given the other mostly normal neurologic findings on both VA examinations, however, the Board finds that the symptoms did not more nearly approximate moderate incomplete paralysis warranting a 20 percent rating for either extremity under DC 8520.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that both the orthopedic and neurologic symptoms of the Veteran's lumbar spine disability are fully contemplated by the applicable rating criteria.  The Board was able to compare the Veteran's orthopedic and neurologic symptoms to the criteria in the applicable diagnostic codes and determine the appropriate ratings, including separate ratings for the neurologic symptoms. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is thus not required, and referral for consideration of an extraschedular evaluation for lumbar spine disability is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms most nearly approximate the criteria for a 20 percent rating for orthopedic manifestations of lumbar spine disability and separate 10 percent ratings for objective neurologic abnormalities associated with lumbar spine disability.  The benefit-of-the-doubt doctrine is therefore not for application, the claim for an increased rating for lumbar spine disability must be denied, and separate 10 percent ratings must be granted for left and right lower extremity radiculopathy.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).










(CONTINUED ON NEXT PAGE)


ORDER

The application to reopen a claim for service connection for bilateral knee disability is granted.

Entitlement to an increased rating for lumboparavertebral myositis and herniated nucleus pulposus, L5-S1, currently rated 20 percent disabling, is denied.

Entitlement to a 10 percent rating for left lower extremity radiculopathy associated with lumbar spine disability is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a 10 percent rating for right lower extremity radiculopathy associated with lumbar spine disability is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

With regard to the claim for entitlement to service connection for right shoulder disability, the Veteran has been diagnosed with current disability, including a May 2010 X-ray report impression of right glenohumeral degenerative arthritis and March 2010 VA examination diagnoses of right shoulder DJD and right shoulder minimal subacromial bursitis.  In addition, the Veteran indicated on his December 1986 separation report of medical  history that he had, or previously had, painful or trick shoulder or elbow.  In October 2010, a VA physician opined that the Veteran's right shoulder disability was not secondary to his service-connected left shoulder and bilateral hand DJD.  The physician did not, however, offer an opinion as to whether right shoulder disability was aggravated by service-connected disability, see 38 C.F.R. § 3.310(b), or whether it was related to service.  The opinion is therefore inadequate and a new one should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

As noted above, the Veteran has been diagnosed with left knee arthritis in VA treatment records and right knee DJD in a private X-ray report.  In addition, the STRs contain multiple notations regarding knee symptoms including a notation of arthritic pain in the knees on the December 1986 separation examination report.  Given the indication that current bilateral knee arthritis may be associated with service, a VA examination as to the nature and etiology of current bilateral knee disability is warranted.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).
 
In addition, the basis for rating the left shoulder and hands together is not clear.  Although rheumatoid arthritis was noted as a possibility in service, tests for this disease were negative.  The most recent diagnosis on the June 2009 VA examination with regard to the hands was bilateral carpal tunnel syndrome.  In addition, the recent VA examinations did not address the left, as opposed to the right shoulder.  Moreover, determining the nature of the service-connected disabilities will assist in determining whether the right shoulder is secondary to one or more of these disabilities.  Therefore, a remand is warranted for a VA examination to determine the nature of the current bilateral hand and left shoulder disabilities and whether or not they are due to the same disease entity.  If they are not, the RO should assign separate ratings for each hand and the left shoulder as warranted.

Accordingly, the claims for entitlement to service connection for right shoulder disability, to include on a secondary basis, for entitlement to service connection for bilateral knee disability, and to entitlement to an increased rating for DJD of the left shoulder and hands are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the nature of the current bilateral hand and left shoulder disabilities.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.  The examiner should identify the nature of each disability affecting the hands and left shoulder, and indicate whether such disability or disabilities are the result of the same disease entity.  A complete rationale should accompany any opinion provided.

2.  Schedule the Veteran for a VA examination as to the etiology of his right shoulder disability.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any right shoulder disability is caused by a service-connected disability or is related to service.  If the examiner finds that right shoulder disability is not caused by a service connected disability or related to service, the examiner should specifically answer the question whether right shoulder disability is aggravated by a service-connected disability.  If this question is answered in the affirmative, the examiner should indicate the baseline level of the right shoulder disability prior to aggravation.  A complete rationale should accompany any opinion provided.

3.  Schedule the Veteran for a VA examination as to the nature and etiology of any disability of the knees.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.  The examiner should first identify all disabilities of either knee.  Then, as to each identified disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to service, including the knee symptoms and diagnoses therein.  A complete rationale should accompany any opinion provided.

4.  Following any additional indicated development, readjudicate the claims on appeal.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


